Epes, J.,
concurring in part:
I concur in the conclusion reached by the Chief Justice in so far as it relates to the debt of $24,000 due to the Circuit Court of Norfolk county in the chancery cause of Rohan v. Rohan. No acts of Mr. Tomlin could bind said court to the extension of said loan.
I dissent from the conclusion reached by the Chief Justice in so far as the debt of $4,333 due to Mrs. Lloyd is concerned. I am of opinion that the acts of Mr. Tomlin, proven by the evidence in this case,- operated as a suspension of the right of Mrs. Lloyd to have a foreclosure of the deed of trust securing this debt, in which deed of trust *955Mr. Tomlin himself was a trustee, and bound Mrs. Lloyd to an extension of this loan; and that said suspension of the right to foreclose was made and such extension.granted without the consent, expressed or implied, of Mr. Livermon, who in fact, had died before the extension was applied for or was granted.